Citation Nr: 1445275	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  12-29 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to reimbursement under the provisions of Chapter 35, Title 38, United States Code, Dependents' Educational Assistance (DEA), for tuition costs incurred for a Certified Nurse Assistant Program.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had periods of active duty from June 1954 to June 1957 and March 1960 to December 1961.  The Veteran died in March 2007.  The appellant is his surviving spouse.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The matter was subsequently transferred to the jurisdiction of the North Little Rock, Arkansas, RO.

The appellant provided testimony before the Board at a May 2014 videoconference hearing.  A transcript of the hearing is of record.

The record before the Board consists of the appellant's educational claims file and electronic records within Virtual VA. 

The Board observes that the appellant was denied entitlement to Gratuitous Insurance under 38 U.S.C. § 1922 by way of a June 2010 rating decision.  In March 2013, May 2014, and July 2014, the appellant submitted statements in writing and on the record at the hearing indicating her wish to pursue the claim for Gratuitous Insurance benefits.  The record before the Board, however, does not show that the issue is properly before the Board at this time.  Therefore, it is referred to the RO for appropriate action.  


FINDING OF FACT

The appellant incurred costs for tuition at an educational institution not approved by VA's State approving authority.


CONCLUSION OF LAW

The appellant has no legal entitlement to education benefits under Chapter 35 (DEA) for tuition paid for a Certified Nurse Assistant Program.  38 U.S.C.A. §§ 3500 - 3566 (West 2002); 38 C.F.R. §§ 21.3020, 21.3021, 21.4200, 21.4250 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Educational assistance is available to a child or surviving spouse of a veteran who either died of a service-connected disability or died while having a disability evaluated as total and permanent in nature resulting from a service-connected disability.  38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2013).  In this case, the appellant has been deemed eligible for DEA benefits in an approved program of education or training .  See November 2011 certificate of eligibility.  Basic eligibility is not at issue.

In November 2011, the appellant submitted a statement requesting reimbursement for costs associated with an education program.  In particular, she requested reimbursement of monies paid to White County Medical Center for a Certified Nurse Assistant Program, as well as the Prometric Test for state certification.  In January 2012, the RO issued an administrative decision acknowledging receipt of the appellant's request for reimbursement for a license or certification and awarding, "payment under the Dependents' Educational Assistance (DEA) program for this test(s)."  Reimbursement of $350.00 was issued under the Licensing and Certification (LAC) program.  

In February 2012, the appellant submitted a statement recognizing receipt of $350.00 "tuition" reimbursement, but requesting additional reimbursement for testing.  In April 2012, the RO issued the decision on appeal.  In this decision, the RO determined that, under the LAC program, VA can only pay for actual licensing and certification test fees, not courses, classes or other related costs, such that the payment of $350.00 to the appellant to reimburse her for the tuition associated with the Certified Nurse Assistant Program was in error.  An overpayment was, therefore, created.  VA recouped the $350.00 from the appellant's Dependency and Indemnity Compensation (DIC) benefits.  Further, the RO determined that reimbursement for the Prometric testing was not warranted because Prometric is not a license or certification test approved by VA.  The appellant, in June 2012, indicated disagreement with the finding that the $350.00 payment was in error.  She did not indicate any disagreement with the non-payment related to the Prometric testing.  In particular, the appellant contends that her program of education should be reimbursed because she could not be employed as a Certified Nurse Assistant without undergoing the program at White County Medical Center.  The Board observes that the August 2012 statement of the case explains that the appellant's program was not approved under the Web Enhanced Approval Management System (WEAMS), and therefore denial of reimbursement was correct.

Thus, the question on appeal is essentially twofold.  First, whether the denial of reimbursement under the LAC program was appropriate.  Next, whether the appellant's program at White County Medical Center is an approved program of education such that the appellant may be reimbursed for tuition costs.

The parameters of 38 C.F.R. § 21.4268 and 38 U.S.C.A. §§ 512(a) and 3689(a) pertain to payment of costs associated with licensing and certification (LAC) tests.  In this case, it appears that the RO initially understood the appellant's claim as one for reimbursement of costs associated with a certification test for a Certified Nurse Assistant program.  Reimbursement was initially awarded on that basis.  In her June 2012 notice of disagreement, the appellant made clear that the $350.00 expense associated with her education benefit was for tuition and that additional costs covered testing.  In that this claim is not for benefits associated with LAC tests, the parameters of 38 C.F.R. § 21.4268 and 38 U.S.C.A. §§ 512(a) and 3689(a) are not applicable and a denial for tuition reimbursement benefits under the LAC program was appropriate.

As to whether reimbursement to the appellant is warranted for tuition paid to White County Medical Center for a Certified Nurse Assistant program, a program of education or special restorative training may be authorized for a DEA eligible person, such as the appellant.  38 C.F.R. § 21.3020 (2013).  The term program of education means any curriculum or any combination of unit courses or subjects pursued at an educational institution that is generally accepted as necessary to fulfill the requirements for the attainment of a predetermined or vocational objective.  38 C.F.R. § 21.3021(h) (2013).  The term program of education also includes (1) a preparatory course for a test that is required or used for admission to an institution of higher education; (2) a preparatory course for a test that is required or used for admission to a graduate school; and (3) a licensing or certification test, the successful completion of which demonstrates an individual's possession of knowledge or skill required to enter into, maintain, or advance in employment in a predetermined and identified vocation or profession, provided such tests and the licensing or credentialing organizations or entities that offer such tests are approved by VA.  38 C.F.R. § 21.3021(h).  An educational institution means (1) a vocational school or business school; (2) a junior college, teachers' college, college, normal school, professional school, university, or scientific or technical institution; (4) a training establishment as defined in 38 C.F.R. § 21.4200(c) (any establishment providing apprentice or other training on-the-job); or (5) an institution that provides specialized vocational training, generally recognized as on the  secondary school level or above, for people with mental or physical disabilities.  38 C.F.R. § 21.3021 (k) (2013).  If an educational institution offers a resident course in a State, only the State approving agency for the State where the course is being offered may approve the course for VA training.  38 C.F.R. § 21.4250(a)(1) (2013).  

In this case, again, the appellant was deemed eligible to receive DEA benefits in 2011.  The November 2011 certificate of eligibility notified the appellant that, "since all training facilities and programs [are not] approved for VA benefits, please contact us to confirm the program is approved for education benefits before you enroll."  She, however, applied for tuition reimbursement for a Certified Nurse Assistant program at White County Medical Center in November 2011 for a course completed earlier in the year.  The record reflects that in August 2012, VA investigated both White County Medical Center in Arkansas, and any Certified Nurse Assistant programs in Arkansas, for approval via VA's Web Enhanced Approval Management System (WEAMS).  Both searches yielded no results.  There are no approved programs in Arkansas for Certified Nurse Assistant programs or at White County Medical Center.  Again, only the State approving agency for the State where the course is being offered may approve the course for VA training.  38 C.F.R. § 21.4250(a)(1) (2013).  
 
As the appellant attended a program at an institution not recognized by the State approving agency, via VA's WEAMS database, as an approved educational institution or program, the Board concludes that the RO was correct in determining that the appellant is not entitled to reimbursement of the $350.00 paid to White County Medical Center for the Certified Nurse Assistant program.

The Board recognizes the appellant, through hearing testimony and written statements, has expressed her sincere belief in entitlement to this benefit.  Nonetheless, the Board is bound by the applicable law and regulations as written. The Board is not free to disregard laws and regulations enacted for the administration of VA educational programs.  The eligibility requirements for educational assistance are prescribed by Congress and regulations enacted by the Armed Forces and VA.  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 433 (1992).  The law in this case, therefore, and not the evidence, is dispositive of the appeal.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, entitlement to reimbursement under the provisions of Chapter 35, Title 38, United States Code, Dependents' Educational Assistance (DEA), for tuition costs incurred for a Certified Nurse Assistant Program, is not established.  Accordingly, the claim must be denied. 


ORDER

Entitlement to reimbursement under the provisions of Chapter 35, Title 38, United States Code, Dependents' Educational Assistance, for tuition costs incurred  for a Certified Nurse Assistant Program is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


